DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12-13 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “moving, along the track, the first carrying device into an idle position, while moving a second carrying device configured to carry a second object into the vicinity of the first processing station; moving, along the track, the first carrying device to a second processing station configured to perform a second process, while at the same time moving the second carrying device to a third processing station also configured to perform the second process”.  The claimed recitation is unclear because it appears that the movement of the second carrying device can circumvent the first carrying device by moving from the first processing station to the third processing station, even though they are both moving along the same track.  The Drawings provided by Applicant all showed a single track wherein each of the carrying device are moved in a serial manner.  How is it possible that the second carrying device can be moved to the third processing station from the first processing station while the first carrying device is at the second processing station?  It is suggested that Applicant further clarify the method as claimed with the carrying devices located on the same track.
The remaining claims, 13 and 15-18, are rejected because they inherit the indefiniteness of the parent claim, claim 12.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cofler (US Publication 2015/0298467).
With regards to claim 1, Cofler discloses a printing apparatus (17) for printing onto objects (101; FIG. 2A), the apparatus comprising: 
a plurality of carrying devices (C1-Cn) for carrying objects to be printed on ([0078]), wherein at least one carrying device, of the plurality of carrying devices, comprises a rotatable handling device (“object holder”) configured to hold and rotate an object ([0110, 0162]); 
a track (10) defining a path along which each of the plurality of carrying devices (C1-Cn) is moveable ([0077-0078]; FIG. 1); 
a plurality of processing stations (including 13, 204, 100, 202, 16; FIG. 1) comprising locations at which the carrying devices are stationary or moving while the carried objects undergo a process arranged along the track and comprising at least one printing station (100; [0077-0078]); and 
a controller (300) configured to independently control the position and speed of each of the carrying devices ([0078]) with respect to each other along the track, wherein the handling device is arranged to rotate an object at at least one of the plurality of processing stations by coupling to a driving device ([0077, 0081]) disposed at the at least one processing station such that torque is transmitted from the driving device to the handling device ([0162]; it is noted that the driving device being brought along the track to the processing station, thus, the driving device is disposed at the processing station during processing of the object to be printed).
With regards to claim 2, Cofler discloses the printing apparatus of claim 1, wherein the controller (300) is configured to allow at least one of the plurality of carrying devices (C1-Cn) to be moved with a first speed on the track while at least one other of the plurality of carrying devices is moved with a second speed on the track, wherein the first speed is greater than or equal to zero ([0078, 0101, 0173]), wherein the second speed is not equal to the first speed ([0078, 0173-0175]).
With regards to claim 3, Cofler discloses the printing apparatus of claim 1, wherein the plurality of processing stations further comprises one or more of: at least one drying station (202, [0081]), at least one loading station (306l, [0077]), and at least one unloading station (306u, [0077]; FIG. 1).
With regards to claim 4, Cofler discloses the printing apparatus of claim 2, wherein the plurality of processing stations further comprises at least one drying station (202, [0081]), and wherein the controller (300) is configured to control the position and speed of each carrying device such that each carrying device (C1-Cn) is stationary or moved at a first speed while an object is printed on at the at least one printing station ([0078]), and each carrying device is moved at a second speed through the at least one drying station, wherein the second speed is not equal to the first speed ([0078, 0101, 0173-0175]).
With regards to claim 5, Cofler discloses the printing apparatus of claim 2 wherein the controller (300) is configured to allow one of the plurality of carrying devices to be stationary or move at a first speed at a printing station while another of the plurality of carrying devices is moved at a second speed through a drying station ([0078]).
With regards to claim 6, Cofler discloses the printing apparatus of claim 1, comprising a rail ([0154]) or pad mounted adjacent to the track and wherein the handling device comprises a wheel (22w) configured to contact the rail or pad as it moves along the track ([0163]), thereby causing the handling device to rotate as the handling device is moved along the track ([0161-0163]).
With regards to claim 7, Cofler discloses the printing apparatus of claim 1, wherein the track (10) forms a closed path on which the carrying devices can be moved ([0077]; FIG. 1).
With regards to claim 8, Cofler discloses the printing apparatus of claim 1, wherein at least one of the processing stations (100, 100a) is repeated on the track, thereby allowing multiple objects at different positions on the track to undergo the same process simultaneously ([0080, 0084]; FIG. 1).
With regards to claim 9, Cofler discloses the printing apparatus of claim 8, wherein the controller (300) is configured to move at least one carrying device such that the at least one carrying device passes through, without processing, a first of a repeated processing station at which the carried object would normally be processed, and instead be processed at a second of the repeated processing station of the same type ([0077-0078], i.e. in the case where a printed image does not require a particular color, the printing station would not be processing as the color is not needed on the printing surface), thereby allowing the first processing station to be inoperative without interrupting operation of the apparatus.
With regards to claim 10, Cofler discloses the printing apparatus of claim 1, wherein the plurality of processing stations comprises at least two printing stations (102a-108a, 102b-108b; FIG. 4A) that are disposed parallel to each other but positioned to be offset along their axis of printing ([0091]).
With regards to claim 11, Cofler discloses the printing apparatus of claim 1, wherein the controller (300) is configured to move a first carrying device (Ci, [0078]) along the track at a first processing station while a second carrying device (Ci+1; [0078]) remains stationary at a second processing station, wherein both carrying devices are disposed on the same track (10; FIG. 1; [0077-0078]).
With regards to claim 19, Cofler discloses a method of operating an apparatus comprising: 
a plurality of carrying devices (C1-Cn) for carrying objects to be printed on ([0078]), the carrying devices each comprising a rotatable handling device (“object holder”) configured to hold and rotate an object ([0110, 0162]); 
a track (10) defining a path along which each of the plurality of carrying devices (C1-Cn) can be moved ([0077-0078]; FIG. 1); 
controller (300) configured to independently control the position and speed of each of the carrying devices (C1-Cn) with respect each other to the track ([0078]); and 
a plurality of processing stations (including 13, 204, 100, 202, 16; FIG. 1), comprising locations at which the carrying devices are stationary or moving while the carried objects undergo a process ([0077-0078]), arranged along the track (10) and comprising at least one printing station (including 102a-108a), wherein at least one of the processing stations is repeated on the track (FIG. 2A, 4A), 
the method comprising: 
moving at least one carrying device such that the at least one carrying device passes through, without processing, a first of a repeated processing station at which the carried object would normally be processed, and instead be processed at a sequential second of the repeated processing station of the same type ([0077-0078], i.e. in the case where a printed image does not require a particular color, the printing station would not be processing as the color is not needed on the printing surface), thereby allowing the first processing station to be inoperative without interrupting operation of the apparatus.
With regards to claim 20, Cofler discloses the method of claim 19, wherein the second and third processing stations (including 102b-d) are printing stations and the second process comprises printing a single colour onto the surface of the object ([0077, 0098]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Cofler (US Publication 2015/0298467) in view of Buchholz et al. (DE 19719331 A1; hereinafter Buchholz).
With regards to claim 21, Cofler teaches a printing apparatus (17) for printing onto objects, the apparatus comprising: 
a plurality of carrying devices (C1-Cn) for carrying objects to be printed on, wherein at least one carrying device, of the plurality of carrying devices, comprises a rotatable handling device (“object holder”) configured to hold and rotate an object ([0110, 0162]); 
a track (10) defining a path along which each of the plurality of carrying devices (C1-Cn) is moveable ([0077-0078]; FIG. 1), wherein the plurality of carrying devices (C1-Cn) are moveable along a first portion of the track (10) in a first direction (FIG. 1); 
a plurality of processing stations (including 13, 204, 100, 202, 16; FIG. 1) comprising locations at which the carrying devices are stationary or moving while the carried objects undergo a process arranged along the track and comprising at least one printing station (100; [0077-0078]), wherein the rotatable handling device is configured to hold and rotate an object on the first portion of the track at a first processing station ([0077-0078, 0110, 0162]); and 
a controller (300) configured to independently control the position and speed of each of the carrying devices ([0078]) with respect to each other along the track, wherein the handling device is arranged to rotate an object about the axis of rotation at at least one of the plurality of processing stations by coupling to a driving device ([0077, 0081]) disposed at the at least one processing station such that torque is transmitted from the driving device to the handling device ([0162]; it is noted that the driving device being brought along the track to the processing station, thus, the driving device is disposed at the processing station during processing of the object to be printed).
 	However, Cofler is silent regarding wherein an axis of the rotation (of the object) is in a different direction than the first direction. 
	Buchholz teaches an axis of the rotation of the object (2) is in a different direction than the first direction (direction from left to right in FIG. 1 at the printing section 6; [0039]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the orientation of the carrier and/or processing station as taught by Cofler to have the orientation as taught by Buchholz to accommodate different objects with reasonable expectation of printing on the object as originally intended.
 
Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive. 

With respect to the remarks on page 7-8, Applicant argues that Cofler contains no disclosure of “the handling device is arranged to rotate an object at at least one of the plurality of the processing stations by coupling to a driving device disposed at the at least one processing station such that torque is transmitted from the driving device to the handling device”.
The Examiner respectfully disagrees with Applicant’s argument because Cofler does teach the claimed limitation.  It is noted that the Examiner acknowledged the difference between the driving device of the instant invention and those of Cofler.  However, the language of the claimed invention does not further distinguish from those of Cofler.  Specifically, as stated above, the driving device, located on the carrying device to rotate the mandrel 33, is brought along the track to the processing station(s).  Thus, it can be considered that the driving device of Cofler is disposed at the processing station during processing of the object.  It is suggested that Applicant further positively claim the feature “a driving device” and its structural connection with the already claimed features to further distinguish the claim from those of Cofler.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN D. MEIER can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853